1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                          EASTERN DISTRICT OF CALIFORNIA
10

11   LESLIE ANN CHISSIE,                  No. 2:09-cv-02915-MCE-CKD
12                   Plaintiff,
13         v.                             NON-RELATED CASE ORDER

14   WINCO FOODS, LLC,

15                   Defendants,
16

17   SHIRLEY JACO,                        No. 1:18-cv-00301-DAD-EPG

18                   Plaintiff,
           v.
19
     WINCO HOLDINGS, INC.,
20

21                   Defendant,

22
     TEVIS HAGGARD,                       No. 2:18-cv-01797-MCE-EFB
23
                     Plaintiff,
24
           v.
25
     WINCO FOODS, LLC,
26
                     Defendant,
27

28
                                          1
1     DENNIS J. PETERSEN,                          No. 2:19-cv-00360-MCE-AC
2                        Plaintiff,
3             v.

4     WINCO HOLDINGS, INC., et al.,

5                        Defendants,
6

7           The Court received the Notices of Related Cases filed on April 4, 2019. See
8    Local Rule 123, E.D. Cal. (1997). The Court has determined, however, that it is
9    inappropriate to relate or reassign the cases, and therefore declines to do so.
10          This Order is issued for informational purposes only and shall have no effect on
11   the status of the cases, including any previous Related (or Non-Related) Case Order of
12   this Court.
13          IT IS SO ORDERED.
14

15   DATED: April 19, 2019
16

17

18                                        _______________________________________
                                          MORRISON C. ENGLAND, JR.
19                                        UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
                                                  2
